Verutek Technologies, Inc. 65 West Dudley Town Road, Suite 100 Bloomfield, CT06002 (860) 242-9800 January 17, 2008 VIA FACSIMILE AND EDGAR United States Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Attention:Pamela Long, Assistant Director Re:Verutek Technologies, Inc. Registration Statement on Form SB-2 File No. 333-144721 Ladies and Gentlemen: Pursuant to Rule 461 of the General Rules and Regulations under the Securities Act of 1933, as amended (the “Act”), Verutek Technologies, Inc. (the “Company”) respectfully requests that the effective date of the registration statement referred to above be accelerated so that it will become effective at 4:30 p.m., Eastern Time, on Friday January 18, 2008, or as soon thereafter as possible. We hereby acknowledge the following: · that should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. VERUTEK TECHNOLOGIES, INC. By: /s/ John Collins Name: John Collins Title:President and Chief Executive Officer
